Case 18-30623            Doc 1473      Filed 04/21/20         Entered 04/21/20 12:14:31              Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF CONNECTICUT
                                    NEW HAVEN DIVISION


 In Re:
                                                                    CHAPTER 11
 THE ROSEGARDEN HEALTH AND
 REHABILITATION CENTER LLC, et al.,                                 CASE NO. 18-30623 (AMN)

       Debtors1                                                     (Joint Administration)
 ____________________________________

 THE ROSEGARDEN HEALTH AND
 REHABILITATION CENTER LLC, et al.,

              Movants,

 vs.

 BRIDGEPORT HEALTH CARE REALTY
 CO.,

              Respondent



  AMENDED ORDER GRANTING TRUSTEE’S MOTION TO REJECT UNEXPIRED
             NONRESIDENTIAL REAL PROPERTY LEASE

          Upon consideration of the Trustee’s Motion to Reject Unexpired Nonresidential Real

Property Lease (the “Motion”) filed by Jon P. Newton, duly appointed Chapter 11 Trustee (the

“Trustee”) for the jointly administered estates of The Rosegarden Health and Rehabilitation

Center LLC (“Rosegarden”) and Bridgeport Health Care Center Inc. (“Bridgeport Health”;

together with Rosegarden, the “Debtors”), by and through his counsel, Reid and Riege, P.C.,

after due notice and a hearing, and it appearing to the Court that the nonresidential real property


          1
         The Debtors in these cases and the last four digits of each Debtor’s tax identification number are: The
Rosegarden Health and Rehabilitation Center LLC (4423) and Bridgeport Health Care Center Inc. (6665).



                                                        -1-
25441.000/726737.1
Case 18-30623        Doc 1473     Filed 04/21/20       Entered 04/21/20 12:14:31        Page 2 of 2



lease by and between Bridgeport Health, for itself and Bridgeport Manor, as lessee(s), and

Bridgeport Health Care Realty, LLC as lessor (the “Lease”), is burdensome to the Bridgeport

Health estate and that just cause exists for the Trustee, in the exercise of his sound business

judgment, to reject the Lease under 11 U.S.C. section 365, it is hereby:

         ORDERED, that the Motion is granted; and it is further

         ORDERED, that, pursuant to the Motion, the Trustee’s rejection of the Lease shall be and

hereby is approved, effective as of April 30, 2020; and it is further

         ORDERED, that on April 30, 2020, or such other date and time as the parties shall

mutually agree in writing, the Trustee shall surrender possession of the subject nonresidential

real property known as 600 Bond Street and 540 Bond Street, Bridgeport Connecticut, to

Bridgeport Health Care Realty, LLC or its designee identified in writing and delivered to the

Trustee in advance; and it is further

         ORDERED, that, upon rejection of the Lease pursuant to this order, Bridgeport Health

Care Realty, LLC shall file a rejection damages claim, if any, by thirty (30) days after the date of

the signed order.




                                                 -2-
25441.000/726737.1
